Title: James Madison to John W. Francis, 9 July 1831
From: Madison, James
To: Francis, John W.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                 July 9th. 1831
                            
                        
                        
                        Your favor of the 4th. communicating the death of Mr. Monroe, was duly recd. I had been prepared for the event,
                            by information of its certain approach. The time of it was so far happy as it added another to the coincidences before so
                            remarkable & so memorable. You have justly ranked him with the heroes & patriots who have deserved best of
                            their Country: No one knew him better than I did, or had a Sincerer affection for him: or condoles more deeply with those to
                            whom he was most dear. With the thanks which I owe you, be pleased to accept Sir the tender of my esteem and my cordial
                            salutations
                        
                            
                                
                            
                        
                    